       Case 5:19-cv-01194-FB-ESC Document 179 Filed 05/06/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


FRITZ JOHN HOEFLEIN III, RAUL                    §
SOLISIII, AARON AULD, JUAN A.                    §
BUSTAMANTEJR., JESUS E. FLORES,                  §                 SA-19-CV-01194-FB
RON JONES, DAVID MCDANIEL,                       §
MARIO MUNOZ, FERNANDO                            §
RICHARD, LARRY STANLEY, TONY                     §
G. ALANIZ, SHELDON ANDERSON,                     §
MIKE DAFFRON, LUIS GOMEZ,                        §
VICTOR M. JUAREZ, EDWARD SAN                     §
MIGUEL, WILLIAM R. STOLZ, JUAN J.                §
PENA, AARON ROBERGE, SERGIO                      §
ALVAREZ, ANDIE CRUZ, ROEL                        §
BARRERA, TRACY WOODSON,
HERMAN CRUTCHER, LARRY
WILHELM, TOBY B. LEDOUX, JESSE
VERA, PEDRO GALLEGOS, BRUCE A.
JOHNSON, HANK MOSER, BURTON
BIENVENUE, ROBERT D. TAYLOR,
RYAN BENN, LARRY D.
CHEATWOOD,

                   Plaintiffs,

vs.

CRESCENT DRILLING AND
PRODUCTION, INC., CRESCENT
DRILLING FOREMAN, INC.,

                   Defendants.

                                             ORDER

       Before the Court in the above-styled cause of action is Plaintiffs’ Motion to Quash

Subpoenas to Laredo Federal Credit Union and Falcon International Bank [#165]. Following a

hearing on the motion, the parties conferred on whether they could reach an agreement to a

stipulation that would resolve the issues raised by the motion. On May 4, 2021, the parties filed

a Joint Stipulation [#178] setting forth their agreement. As a result of the stipulation, Defendants




                                                 1
      Case 5:19-cv-01194-FB-ESC Document 179 Filed 05/06/21 Page 2 of 2




have agreed to withdraw the subpoenas to Falcon International Bank and Laredo Federal Credit

Union. The Court will therefore dismiss Plaintiffs’ motion to quash.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Quash Subpoenas to Laredo

Federal Credit Union and Falcon International Bank [#165] is DISMISSED AS MOOT.

       SIGNED this 6th day of May, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               2
